As Filed With the Securities and Exchange Commission on , 2008 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SEER SIGNS & GRAPHICS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 3993 (Primary Standard Industrial Classification Code Number) APPLIED FOR (I.R.S. Employer Identification Number) 14722 64 Avenue, Unit 11, Surrey, BCV3S 1X7 (604) 328-7113 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CSC
